Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The instant application having Application No. 16/294,369 has claims 1-20 pending filed on 03/06/2019; there is 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.

Response to Arguments

This Office Action is in response to applicant’s communication filed on March 7, 2022 in response to PTO Office Action dated November 5, 2021.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Rejections - 35 USC § 101

In view of the applicant’s amendment to the independent claims 1, 15 and 16 (dated 03/07/2022), the 35 U.S.C. § 101 rejection of claims 1-20 are withdrawn.



Claim Rejections - 35 USC § 103

 35 USC § 103 Rejection of claims 1-20


Applicant's arguments filed on 03/07/2022 with respect to the claims 1-20 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.





.Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jagota et al (US PGPUB 20120317149) in view of Kummer et al (US PGPUB 20150220589). 

As per claim 1:
Jagota teaches:
“A method of managing a graph database, the method comprising” (Paragraph [0010] (methods for managing and operating a graphical database which includes))
 “creating a metamodel, by operation of a computing machine, in the graph database, the metamodel including a first set of nodes of the graph database, the first set of nodes defining respective node classes” (Paragraph [0030] and Paragraph [0039] (the representation of a social network as a graph is a natural application for a graph-oriented-database, since a social network can readily be modeled (meta model) as a plurality of nodes representing the entities, usually individuals or business contacts, and a plurality of edges connecting the various nodes and representing the relationships between the connected entities and a database (graphical) is a well-known component of computer-based systems))
“the metamodel created based at least in part on operation of a user interface served by a computing machine in communication with the graph database” (Paragraph [0030] and Paragraph [0121] (a social network can readily be modeled (meta model) as a plurality of nodes representing the entities and includes one or more user interface devices for interacting with a graphical user interface (GUI) provided by the browser on a display which can be used to access the model))
“providing a data model in the graph database, the data model including a second set of nodes of the graph database, the second set of nodes distinct from the first set of nodes” (Paragraph [0031] (the methods use the same general graphical model (meta model) of nodes and edges, but store and use the graphs in a different manner, using a key/value schema (data model) with a distributed memory system)).
 “new nodes of the data model as instances of respective node classes defined by the first set of nodes” (Paragraph [0037] (when new neighbor sets are needed, they may be obtained by retrieving all the values stored with nodes of the prior neighbor set)).
.Jagota does not EXPLICITLY discloses: and applying the metamodel as a schema for the data model, including instantiating, in response to operation of the user interface. 
However, Kummer teaches:
“and applying the metamodel as a schema for the data model, including instantiating, in response to operation of the user interface” (Paragraph [0005], Paragraph [0068] and Paragraph [0127] (a metamodel may be thought of as a collection of modeling elements that can be used or "instantiated" to describe the actual models, by using a graphical interface (dialog), serviced by client user interface and depicts an entity-relationship (meta)model (ERM) example representation of at least portions of a graphical model consistency system, showing database schema)) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jagota and Kummer for “and applying the metamodel as a schema for the data model, including instantiating, in response to operation of the user interface” as the modeling elements can be arranged in a variety of well-defined ways to build formal models representing potentially complex business and/or technical processing (Kummer, Paragraph [0005]).  
Therefore, it would have been obvious to combine Jagota and Kummer.

As per claim 2:
Jagota and Kummer teach the method as specified in the parent claim 1 above. 
Kummer further teaches:
“further comprising operating both the metamodel and the data model within a single instance of the graph database” (Paragraph [0005] and Paragraph [0144] (a metamodel may be thought of as a collection of modeling elements that can be used or "instantiated" to describe the actual models and the model correlation information stored in a table mapping the metamodel or Entity Relation diagram with the data model of the database)).

As per claim 3:
Jagota and Kummer teach the method as specified in the parent claim 1 above. 
Kummer further teaches:
“wherein creating the metamodel includes establishing a set of properties of a particular node of the first set of nodes, the set of properties defining respective types of characteristics that the user interface permits users to assign to instances of the particular node created in the data model” (Paragraph [0068] (the relationship between the graphs can be defined by the user at client device, by using a graphical interface (dialog), serviced by client user interface, to select the relationship type from a list)).

As per claim 4:
Jagota and Kummer teach the method as specified in the parent claim 3 above. 
Kummer further teaches:
“wherein establishing the set of properties of the particular node includes presenting, by the user interface, a control for specifying whether a property is required to be assigned by instances of the particular node created in the data model” (Paragraph [0068] and Paragraph [0070] (the user at client device, by using a graphical interface (dialog), serviced by client user interface provide input to a object correlator to develop a mapping between the nodes of the graph)).

As per claim 5:
Jagota and Kummer teach the method as specified in the parent claim 3 above. 
Kummer further teaches:
“wherein creating the metamodel includes establishing a set of relationships for the particular node in the metamodel, the set of relationships defining respective types of connections that are permitted by instances of the particular node with other nodes in the data model” (Paragraph [0068] (the relationship type assignment module helps define the relationship between the graphs to be monitored where each kind of relationship may involve a different set of consistency checks and a different set of operations to regain the consistency of the graphs)).

As per claim 6:
Jagota and Kummer teach the method as specified in the parent claim 5 above. 
Kummer further teaches:
“wherein establishing the set of relationships for the particular node in the metamodel includes establishing a particular relationship by” (Paragraph [0068] (the relationship between the graphs can be defined by the user at client device by using a graphical interface (dialog) and serviced by client user interface))
“identifying another node in the metamodel” (Paragraph [0070] (the object correlator serves to input or develop a mapping between the nodes of the graphs))
“and specifying a type of relationship between the particular node and the other node” (Paragraph [0070] (the mapping is a connection, association, or correlation (relationship) between a node in the first graph and a node in the second graph)).
Also, Jagota further teaches:
“wherein each instance of the particular node in the data model inherits the specified type of relationship from the particular node in the metamodel and thereby is permitted to form a relationship of the specified type with a respective instance of the other node in the data model” (Paragraph [0037] (when new neighbor sets are needed, they may be obtained by retrieving all the values stored with nodes of the prior neighbor set)).

As per claim 7:
Jagota and Kummer teach the method as specified in the parent claim 6 above. 
Kummer further teaches:
“wherein establishing the particular relationship is further performed by specifying a directionality of the particular relationship” (Paragraph [0032] and Paragraph [0131] (the model correlation information which defines at least one relationship type between the first model and the second model and may comprise a bidirectional mapping of the objects of the first model to the objects of the second model)).

As per claim 9:
Jagota and Kummer teach the method as specified in the parent claim 5 above. 
Jagota further teaches:
“wherein creating the metamodel further includes assigning each of the first set of nodes” (Paragraph [0010] (the graph is constructed by having nodes represent the objects and edges represent the relationships or connections between the objects))
“(i) a respective label that identifies the node as a component of the metamodel” (Paragraph [0051] (a simple graph 300 having four nodes labeled A through D connected by four edges))
“and (ii) a respective name that identifies the node class represented by the respective node” (Paragraph [0054] (nodes 311 and 312 are basic nodes, representing individual people, and include additional data regarding the individual, such as name)).

As per claim 10:
Jagota and Kummer teach the method as specified in the parent claim 9 above. 
Kummer further teaches:
“wherein instantiating the new nodes of the data model includes assigning each of the new nodes” (Paragraph [0005] (a metamodel may be thought of as a collection of modeling elements that can be used or "instantiated" to describe the actual or new models)).
Also, Jagota further teaches:
“(i) a respective label that matches the name of one of the first set of nodes in the metamodel and thereby identifies a node class of which the new node is an instance” (Paragraph [0058] (a graph 401 having nodes labeled A through I and edges labeled 402 through 411 connecting various pairs of the nodes))
“and (ii) a respective name that identifies the specific instance of the node class” (Paragraph [0054] and Paragraph [0058] (nodes 311 and 312 are basic nodes, representing individual people, and include additional data regarding the individual, such as name and graph  represents a portion of a social graph wherein the nodes represent name, contacts, and the edges represent relationships between the contacts)).

As per claim 11:
Jagota and Kummer teach the method as specified in the parent claim 5 above. 
Jagota further teaches:
“wherein the metamodel includes a plurality of relationships defined among the first set of nodes” (Paragraph [0030] (a social network can readily be modeled as a plurality of nodes representing the entities and it represents the relationships between the connected entities))
“and wherein each of the plurality of relationships has a respective label that identifies the relationship as belonging to the metamodel” (Paragraph [0051] (the graph may model a social network, where the nodes represent individual people, the edges represent personal relationships between the connected people like edge 301 (label) connects nodes A and B, edge 302 (label) connects nodes B and C, edge 303 (label) connects nodes C and D and edge 304 (label) connects nodes D and B)).

As per claim 12:
Jagota and Kummer teach the method as specified in the parent claim 5 above. 
Jagota further teaches:
“further comprising creating a new node in the data model by” (Paragraph [0056] (creating a graph model in such a way that the nodes represent the objects of interest)).
Also, Kummer further teaches
“receiving, via the user interface, user input for selecting a particular node class from the metamodel” (Paragraph [0021] (the client device interface is configured to facilitate: creation of the model correlation information))
“in response to a selection of the particular node class, displaying, by the user interface, a set of property fields for receiving user entry of properties of the new node, the set of property fields based on properties established for the selected node class in the metamodel” (Paragraph [0068] and Fig. 12 (the relationship between the graphs can be defined by the user at client device, by using a graphical interface (dialog), serviced by client user interface, to select the relationship type from a list))
“and accepting user input of properties into at least one of the set of property fields” (Paragraph [0069] and Paragraph [0070] (once the two graphs/models are selected, the user may select one or more of the relationship types existing between the graphs and the object correlator serves to input or develop a mapping between the nodes of the graphs)).

As per claim 13:
Jagota and Kummer teach the method as specified in the parent claim 12 above. 
Kummer further teaches:
“wherein the method further comprises failing creation of the new node in response to a required property of the particular node class not being entered” (Paragraph [0021] (the client device interface is configured to facilitate the creation of the model correlation information and initiation of a model consistency check procedure (failing creation) as executed by the processor of the server)).

As per claim 14:
Jagota and Kummer teach the method as specified in the parent claim 12 above. 
Jagota further teaches:
“wherein creating the new node in the data model is further performed by” (Paragraph [0031] (method describes the use of the same general graphical model of nodes and edges, but store (data model) and use the graphs in a different manner)).
Also, Kummer further teaches
“receiving, via the user interface, user input for selecting a particular node class from the metamodel” (Paragraph [0021] (the client device interface is configured to facilitate: creation of the model correlation information))
 “displaying a set of relationship fields for receiving user entry of relationships that the new node is permitted to have with other nodes in the data model” (Paragraph [0068] and Fig. 12 (the relationship between the graphs can be defined by the user at client device, by using a graphical interface (dialog), serviced by client user interface, to select the relationship type from a list))
“the set of relationship fields based on relationships established for the selected node class in the metamodel” (Paragraph [0127] (an entity-relationship metamodel representing of at least portions of a graphical model consistency system, shows database schema which satisfies the considerations)).

As per claim 15:
Jagota teaches:
“a computerized apparatus” (Paragraph [0039] (a computer-based systems))
“comprising control circuitry that includes a set of processors coupled to memory, the control circuitry constructed and arranged to” (Paragraph [0125] (the user system consists of processor system and memory system may be any combination of one or more processors, memory system and may be any combination of one or more memory devices to perform))
  “create, by operation of the control circuitry, a metamodel in a graph database, the metamodel including a first set of nodes of the graph database, the first set of nodes defining respective node classes” (Paragraph [0030] and Paragraph [0039] (the representation of a social network as a graph is a natural application for a graph-oriented-database, since a social network can readily be modeled (meta model) as a plurality of nodes representing the entities, usually individuals or business contacts, and a plurality of edges connecting the various nodes and representing the relationships between the connected entities and a database (graphical) is a well-known component of computer-based systems))
“the metamodel created based at least in part on operation of a user interface served by the control circuitry in communication with the graph database” (Paragraph [0030] and Paragraph [0121] (a social network can readily be modeled (meta model) as a plurality of nodes representing the entities and includes one or more user interface devices for interacting with a graphical user interface (GUI) provided by the browser on a display which can be used to access the model)) .
“provide a data model in the graph database, the data model including a second set of nodes of the graph database, the second set of nodes distinct from the first set of nodes” (Paragraph [0031] (the methods use the same general graphical model (meta model) of nodes and edges, but store and use the graphs in a different manner, using a key/value schema (data model) with a distributed memory system)).
 “new nodes of the data model as instances of respective node classes defined by the first set of nodes” (Paragraph [0037] (when new neighbor sets are needed, they may be obtained by retrieving all the values stored with nodes of the prior neighbor set)).
Jagota does not EXPLICITLY discloses: and apply the metamodel as a schema for the data model, including instantiating, in response to operation of the user interface. 
However, Kummer teaches:
“and apply the metamodel as a schema for the data model, including instantiating, in response to operation of the user interface” (Paragraph [0005], Paragraph [0068] and Paragraph [0127] (a metamodel may be thought of as a collection of modeling elements that can be used or "instantiated" to describe the actual models, by using a graphical interface (dialog), serviced by client user interface and depicts an entity-relationship (meta)model (ERM) example representation of at least portions of a graphical model consistency system, showing database schema)) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jagota and Kummer for “and apply the metamodel as a schema for the data model, including instantiating, in response to operation of the user interface” as the modeling elements can be arranged in a variety of well-defined ways to build formal models representing potentially complex business and/or technical processing (Kummer, Paragraph [0005]).  
Therefore, it would have been obvious to combine Jagota and Kummer.

As per claim 16:
Jagota teaches:
“A computer program product including a set of non-transitory, computer-readable media having instructions which, when executed by control circuitry of a computerized apparatus cause the control circuitry to perform” (Paragraph [0122] (a computer program product embodiment includes a machine-readable storage medium (media) having instructions stored thereon/in which can be used to program a computer to perform any of the processes of the embodiments described herein))
 “a method of managing a graph database, the method comprising” (Paragraph [0010] (methods for managing and operating a graphical database which includes))
 “creating, by operation of the control circuitry, a metamodel in a graph database, the metamodel including a first set of nodes of the graph database, the first set of nodes defining respective node classes” (Paragraph [0005] and Paragraph [0030] (obtaining a first node to be stored in a graph database, obtaining a node type of the first node, the node type being one of a plurality of node types of nodes in the graph database, forming from a plurality of schemas, a polymorphic schema (metamodel) specifying criteria to qualify as a valid instance of a node type of the first node and the polymorphic schema is stored as an attribute of an object (class) in an object-oriented programming environment))
“the metamodel created based at least in part on operation of a user interface served by the control circuitry in communication with the graph database” (Paragraph [0030] and Paragraph [0121] (a social network can readily be modeled (meta model) as a plurality of nodes representing the entities and includes one or more user interface devices for interacting with a graphical user interface (GUI) provided by the browser on a display which can be used to access the model)) .
 “new nodes of the data model as instances of respective node classes defined by the first set of nodes” (Paragraph [0005] (obtaining a first node to be stored in a graph database, the first node having a relationship to a second node in the graph database and obtaining a node type (node class) of the first node, the node type (node class) being one of a plurality of node types (node classes) of nodes in the graph database))
“providing a data model in the graph database, the data model including a second set of nodes of the graph database, the second set of nodes distinct from the first set of nodes” (Paragraph [0031] (the methods use the same general graphical model (meta model) of nodes and edges, but store and use the graphs in a different manner, using a key/value schema (data model) with a distributed memory system)).
 “new nodes of the data model as instances of respective node classes defined by the first set of nodes” (Paragraph [0037] (when new neighbor sets are needed, they may be obtained by retrieving all the values stored with nodes of the prior neighbor set)).
Jagota does not EXPLICITLY discloses: and applying the metamodel as a schema for the data model, including instantiating, in response to operation of the user interface. 
However, Kummer teaches:
“and applying the metamodel as a schema for the data model, including instantiating, in response to operation of the user interface” (Paragraph [0005], Paragraph [0068] and Paragraph [0127] (a metamodel may be thought of as a collection of modeling elements that can be used or "instantiated" to describe the actual models, by using a graphical interface (dialog), serviced by client user interface and depicts an entity-relationship (meta)model (ERM) example representation of at least portions of a graphical model consistency system, showing database schema)) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jagota and Kummer for “and applying the metamodel as a schema for the data model, including instantiating, in response to operation of the user interface” as the modeling elements can be arranged in a variety of well-defined ways to build formal models representing potentially complex business and/or technical processing (Kummer, Paragraph [0005]).  
Therefore, it would have been obvious to combine Jagota and Kummer.

As per claim 17, the claim is rejected based upon the same rationale given for the parent claim 16 and the claim 3 above.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 17 and the claim 5 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 18 and the claim 6 above.

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 18 and the claims 9 and 10 above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jagota et al (US PGPUB 20120317149) in view of Kummer et al (US PGPUB 20150220589) and in further view of Sequeda et al (US PGPUB 20200117688). 

As per claim 8:
Jagota and Kummer teach the method as specified in the parent claim 7 above. 
Jagota and Kummer do not EXPLICITLY disclose: wherein establishing the particular relationship is further performed by specifying a forward cardinality and/or a reverse cardinality of the particular relationship.
However, Sequeda teaches:
“wherein establishing the particular relationship is further performed by specifying a forward cardinality and/or a reverse cardinality of the particular relationship” (Paragraph [0031] (the graphical elements are displaying underlying elements of the graph schema, the relationships between those elements and the system uses the graph schema data structure to determine the datatype and cardinality of the selections)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jagota, Kummer and Sequeda for “wherein establishing the particular relationship is further performed by specifying a forward cardinality and/or a reverse cardinality of the particular relationship” as the system also permits that multiple items be selected in order to efficiently change or specify attributes or other parameters to the group of selected elements in the graph schema (Sequeda, Paragraph [0031]).  
Therefore, it would have been obvious to combine Jagota, Kummer and Sequeda.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nori et al, (US PGPUB 20050049993), the present invention is directed to a data store comprising Items, Elements, and Relationships. An Item is a unit of data storable in a data store and further comprises said Element and said Relationship. An Element is an instance of a type comprising one or more fields. A Relationship is a link between at least two Items. The data store further comprising a Core Schema to define a set of Core Items by which a hardware/software interface system understands and directly processes said set of Core Items in a predetermined and predictable way.
Hesse et al, (US PGPUB 20160035114), Techniques of consolidation and customization of graph-based models are disclosed. A first graph-based representation of a first model can comprise a first set of nodes corresponding to data items of the first model, and a second graph-based representation of a second model can comprise a second set of nodes corresponding to data items of the second model. Matching nodes between the first set of nodes and the second set of nodes can be identified. Matching topological features between the first set of nodes and the second set of nodes can be identified. Matching dependency characteristics between the first set of nodes and the second set of nodes can be identified.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571)272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163